Case 1:16-cr-00838-DLC Document 104 Filed 06/17/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA ; 16cr838-02 (DLC)

 

-V- : ORDER
LAZARO MANUEL MARTINEZ-ALONZO,

Defendant.

DENISE COTE, District Judge:

It is hereby

ORDERED that the sentencing regarding a specification of
violation of supervised release scheduled for June 18 is
adjourned to June 23, 2021 at 2:00 PM in Courtroom 18B, 500
Pearl Street.

Dated: New York, New York
June 17, 2021

DENISE COTE
United States District Judge

 
